Argued October 8, 1931.
As a result of a collision between a trolley car of the Philadelphia Rapid Transit Company and a wagon of the Abbott's Dairies, Inc., plaintiff's automobile *Page 98 
was damaged. Suit was brought in the municipal court for $109.60 and the case was tried by the court without a jury. It resulted in a verdict for the plaintiff for the sum of $37.35.
The one assignment of error is the refusal of the court to grant a new trial and the only argument urged is that the amount of the finding is inadequate. The case requires very little comment.
It is true that an estimate furnished as to the repairs needed approximated $109.60, but there was testimony as to the actual condition of the car after the accident and the trial judge selected such items of the estimate as it was shown were the direct result of the accident. He was not compelled to accept all the items.
The judgment is affirmed.